DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on September 1, 2021, were received. Claims 1, 8, 17 and 19 have been amended. Claims 2-4, 9 14-16, 18 and 20 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1, 5-8, 10-13, 17, 19 and 21 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on June 1, 2021.

Claim Rejections - 35 USC § 103
4. 	The rejection of Claims 1, 5-8, 10-14, 17, 19 and 21 under 35 U.S.C. 103 as being obvious over Kurita et al. (US 2017/0187031 A1) in view of Makino et al. (US 2019/0198919 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 10-11 of the Remarks dated September 1, 2021. 

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 5-8, 10-13, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita et al. (US 2017/0187031 A1) in view of Yada et al. (US 2013/0022878 A1).
With regard to Claim 1, Kurita et al. disclose a positive electrode active material in contact with a solid electrolyte layer (when the separator element (1) is replaced with a solid electrolyte layer [(0089]) (paragraphs 0122, 0142), wherein the positive electrode active material includes particles including crystals of a lithium metal composite oxide, the lithium metal composite oxide has a layered structure and is represented by the following Formula (1): Li[Lix(Ni(1-y-z-w)CoyMnzMw)1-x]O2, where M is at least one element selected from the group consisting of Fe, Cu, Ti, Mg, Al, W, B, Mo, Nb, Zn, Sn, Zr, Ga, and V and -0.10≤x≤0.30, 0<y≤0.40, 0<z≤0.40, 0≤w≤0.10, and 0.50≤1-y-z-w are satisfied (paragraphs 0022-0032), when particle diameters in which a cumulative proportion from a small particle side are 10%, 50%, and 90% with respect to a cumulative particle size distribution based on a volume measured through a laser diffraction type particle size distribution measurement are assumed to be D10, D50, and D90, the particles are formed so that a relational expression (D90-D10)/D50≥0.90 holds (paragraphs 0020, 
	Yada et al. disclose a solid electrolyte material having excellent Li ion conductivity (Abstract).  Yada et al. disclose wherein the solid electrolyte material is an inorganic oxide based solid electrolyte, for example an Li-La-Ti-O solid electrolyte material (paragraphs 0039-0052).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the solid electrolyte of Kurita et al. with the inorganic oxide based solid electrolyte of Yada et al. in order to provide excellent Li ion conductivity and achieve a higher output for a battery (paragraph 0012). 
With regard to Claim 5, Kurita et al. disclose wherein, in the foregoing Formula (1), 1-y-z-w≤0.97 and y≤0.30 are satisfied (paragraphs 0022-0032).
With regard to Claim 6, Kurita et al. disclose a positive electrode active material including wherein the particles are composed of primary particles, secondary particles formed of agglomeration of the primary particles, and single particles present independently of the primary particles and the secondary particles (paragraph 0039). Kurita et al. do not specifically disclose wherein the content of the single particles in the particles is 20% or more. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use 20% or more of the content of 
With regard to Claim 7, Kurita et al. disclose wherein the particles inherently have a coated layer of a metal composite oxide on a surface of each of the particles since the particles are made of the metal composite oxide material (paragraphs 0022-0032).
With regard to Claim 8, Kurita et al. disclose in Figure 1, a positive electrode (2) in contact with a solid electrolyte layer (when the separator element (1) is replaced with a solid electrolyte layer [(0089]) (paragraphs 0122, 0142), wherein the positive electrode(2) includes an electrode active material layer in contact with the solid electrolyte layer (when the separator element (1) is replaced with a solid electrolyte layer [0089]) and a current collector on which the positive electrode active material layer is laminated (paragraphs 0087, 0089), the positive electrode active material includes particles including crystals of a lithium metal composite oxide, the lithium metal composite oxide has a layered structure and is represented by the following Formula (1): Li[Lix(Ni(1-y-z-w)CoyMnzMw)1-x]O2, where M is at least one element selected from the group consisting of Fe, Cu, Ti, Mg, Al, W, B, Mo, Nb, Zn, Sn, Zr, Ga, and V and -0.10≤x≤0.30, 0<y≤0.40, 0<z≤0.40, 0≤w≤0.10, and 0.50≤1-y-z-w are satisfied (paragraphs 0022-0032), when particle diameters in which a cumulative proportion from a small particle side are 10%, 50%, and 90% with respect to a cumulative particle size distribution based on a volume measured through a laser diffraction type particle size distribution measurement are assumed to be D10, D50, and D90, the particles are formed so that a relational expression (D90-D10)/D50≥0.90 holds (paragraphs 0020, 
Yada et al. disclose a solid electrolyte material having excellent Li ion conductivity (Abstract).  Yada et al. disclose wherein the solid electrolyte material is an inorganic oxide based solid electrolyte, for example an Li-La-Ti-O solid electrolyte material (paragraphs 0039-0052).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the solid electrolyte of Kurita et al. with the inorganic oxide based solid electrolyte of Yada et al. in order to provide excellent Li ion conductivity and achieve a higher output for a battery (paragraph 0012). 
With regard to Claim 10, Kurita et al. disclose in Figure 1, an all-solid-state lithium-ion battery (Kurita et al. do not specifically disclose it as such, however, since each of the positive electrode, negative electrode and solid electrolyte layer are solid materials, it would constitute an all-solid-state battery), comprising: a positive electrode (2); a negative electrode (3); and a solid electrolyte layer (when the separator element (1) is replaced with a solid electrolyte layer [0089]) disposed between the positive electrode (2) and the negative electrode (3), wherein the solid electrolyte layer (when the separator element (1) is replaced with a solid electrolyte layer [0089]) includes a first solid electrolyte, the positive electrode (2) includes a positive electrode active material layer in contact with the solid electrolyte layer (when the separator element (1) is replaced with a solid electrolyte layer [0089]) and a current collector on which the positive electrode active material layer is laminated (paragraphs 0083, 0122-0123), and the positive electrode active material layer includes the positive electrode active material as noted above (paragraphs 0022-0032). 
With regard to Claim 11, Kurita et al. disclose in Figure 1, wherein the positive electrode active material layer (2) includes the positive electrode active material and a 
With regard to Claim 12, Kurita et al. disclose wherein the first solid electrolyte and the second solid electrolyte are formed of the same substance (paragraphs 0122- 0123). 
With regard to Claim 13, Kurita et al. disclose wherein the first solid electrolyte layer has a non-crystalline structure (paragraphs 0122-0123). 
With regard to Claim 17, Kurita et al. disclose a method for charging an all-solid state lithium-ion battery (Kurita et al. do not specifically disclose it as such, however, since each of the positive electrode, negative electrode and solid electrolyte layer are solid materials, it would constitute an all-solid-state battery), which includes providing a solid electrolyte layer (when the separator element (1) is replaced with a solid electrolyte layer [0089]) such that the solid electrolyte layer is in contact with a positive electrode (2) and a negative electrode (3) so that a positive electrode (2) and a negative electrode (8) are not short-circuited and applying a negative potential to the positive electrode and a positive potential to the negative electrode using an external power supply (paragraphs 0144-0154), wherein the positive electrode active material includes particles including crystals of a lithium metal composite oxide, the lithium metal composite oxide has a layered structure and is represented by the following Formula (1): Li[Lix(Ni(1-y-z-w)CoyMnzMw)1-x]O2, where M is at least one element selected from the group consisting of Fe, Cu, Ti, Mg, Al, W, B, Mo, Nb, Zn, Sn, Zr, Ga, and V and -0.10≤x≤0.30, 0<y≤0.40, 0<z≤0.40, 0≤w≤0.10, and 0.50≤1-y-z-w are satisfied (paragraphs 0022-0032), when particle diameters in which a cumulative proportion from 
Yada et al. disclose a solid electrolyte material having excellent Li ion conductivity (Abstract).  Yada et al. disclose wherein the solid electrolyte material is an inorganic oxide based solid electrolyte, for example an Li-La-Ti-O solid electrolyte material (paragraphs 0039-0052).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the solid electrolyte of Kurita et al. with the inorganic oxide based solid electrolyte of Yada et al. in order to provide excellent Li ion conductivity and achieve a higher output for a battery (paragraph 0012). 
With regard to Claim 19, Kurita et al. disclose a method for discharging an all solid-state lithium-ion battery (Kurita et al. do not specifically disclose it as such, however, since each of the positive electrode, negative electrode and solid electrolyte layer are solid materials, it would constitute an all-solid-state battery), including providing a solid electrolyte layer (when the separator element (1) is replaced with a solid electrolyte layer [0089]) such that the solid electrolyte layer is in contact with a positive electrode (2) and a negative electrode (3) so that a positive electrode (2) anda negative electrode (3) are not short-circuited, charging the all-solid-state lithium-ion battery by applying a negative potential to the positive electrode and a positive potential to the negative electrode using an external power supply, and connecting a discharge circuit to the positive electrode and the negative electrode of the charged all-solid-state lithium-ion battery (paragraphs 0144-0154), wherein the positive electrode active x(Ni(1-y-z-w)CoyMnzMw)1-x]O2, where M is at least one element selected from the group consisting of Fe, Cu, Ti, Mg, Al, W, B, Mo, Nb, Zn, Sn, Zr, Ga, and V and -0.10≤x≤0.30, 0<y≤0.40, 0<z≤0.40, 0≤w≤0.10, and 0.50≤1-y-z-w are satisfied (paragraphs 0022-0032), when particle diameters in which a cumulative proportion from a small particle side are 10%, 50%, and 90% with respect to a cumulative particle size distribution based on a volume measured through a laser diffraction type particle size distribution measurement are assumed to be D10, D50, and D90, the particles are formed so that a relational expression (D90-D10)/D50≥0.90 holds (paragraphs 0020, 0045-0048), the crystals are formed so that a ratio α/β between a crystallite size α at a peak in the range of 20=18.7+2° and a crystallite size β at a peak in the range of 20=44.6+2° is 1.0 or more in an X-ray diffraction measurement using CuKα radiation (paragraphs 0038, 0049-0053), and the solid electrolyte layer is an oxide solid electrolyte (paragraphs 0122-0123). Kurita et al. do not specifically disclose wherein the solid electrolyte layer consists essentially of an inorganic oxide solid electrolyte.
Yada et al. disclose a solid electrolyte material having excellent Li ion conductivity (Abstract).  Yada et al. disclose wherein the solid electrolyte material is an inorganic oxide based solid electrolyte, for example an Li-La-Ti-O solid electrolyte material (paragraphs 0039-0052).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the solid electrolyte of Kurita et al. with the inorganic oxide based solid electrolyte of Yada et al. in order to provide excellent Li ion conductivity and achieve a higher output for a battery (paragraph 0012). 
With regard to Claim 21, Kurita et al. disclose in Figure 1, an all-solid-state lithium-ion battery (Kurita et al. do not specifically disclose it as such, however, since each of the positive electrode, negative electrode and solid electrolyte layer are solid materials, it would constitute an all-solid-state battery), comprising: a positive electrode (2); a negative electrode (3); and a solid electrolyte layer (when the separator element (1) is replaced with a solid electrolyte layer [0089]) disposed between the positive electrode (2) and the negative electrode (3), wherein the solid electrolyte layer (when .

Response to Arguments
8.	Applicant’s arguments, see pages 9-10, filed September 1, 2021, with respect to the rejection(s) of Claims 1, 5-8, 10-14, 17, 19 and 21 under 35 U.S.C. 103 as being obvious over Kurita et al. (US 2017/0187031 A1) in view of Makino et al. (US 2019/0198919 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yada et al. (US 2013/0022878 A1).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725